Citation Nr: 1539794	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability prior to April 23, 2012 and in excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability prior to April 23, 2012 and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability prior to April 23, 2012 and a rating in excess of 20 percent thereafter.

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection for a right knee disability, evaluated at 10 percent disabling; a right hip disability, evaluated at 10 percent disabling; a right ankle disability, evaluated at 10 percent disabling and bilateral hearing loss disability, evaluated at 0 percent disabling.  

During the course of the appeal, in a September 2014 RO rating decision the Veteran's right knee disability was increased to 40 percent disabling, the right ankle disability was increased to 20 percent disabling, the right hip disability was increased to 20 percent disabling, all effective April 23, 2012; the evaluation of bilateral hearing loss was proposed to be decreased to 10 percent. 

The issues were previously remanded by the Board in July 2010 and July 2014 for additional development.  The issues have since returned to the Board.

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  For the period prior to April 23, 2012, the Veteran's right knee disability has been manifested by pain and limitation of flexion no worse than 95 degrees, extension to 15 degrees without objective evidence of laxity or recurrent subluxation, ankylosis, episodes of frequent locking and effusion, genu recurvatum or tibia and fibula impairment.

2.  For the period beyond April 23, 2012, the Veteran's right knee disability has been manifested by pain and limitation of flexion no worse than 55 degrees, extension to 40 degrees without objective evidence of laxity or recurrent subluxation, ankylosis, episodes of frequent locking and effusion, genu recurvatum or tibia and fibula impairment.

3.  For the period prior to April 23, 2012, the Veteran's right hip is manifested by no more than "moderate" disability, with limitation of flexion no worse than 105 degrees, extension to 15 degrees; without ankylosis or hip flail joint.

4.  For the period beyond April 23, 2012, the Veteran's right hip disability is manifested by limitation of abduction lost beyond 10 degrees, with limitation of flexion to at worst 80 degrees, and extension to at worst, 5 degrees; without ankylosis or hip flail joint; symptoms do not closely approximate a "marked" disability. 

5.  The Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to April 23, 2012, the criteria for an initial evaluation of 20 percent, but no more, for a right knee disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code, 5261 (2014).

2.  For the period beyond April 23, 2012, the criteria for an evaluation in excess of 40 percent, for a right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code, 5261 (2014).

3.  For the period prior to April 23, 2012, the criteria for an initial rating of 20 percent, but no more, for a right hip disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5255 (2014).

4.  For the period beyond April 23, 2012, the criteria for a rating in excess of 20 percent rating for a right hip limitation of abduction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5253 (2014).

5.  For the period prior to April 23, 2012, the criteria for an initial rating of 20 percent rating, but no more, for a right ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).

6.  For the period prior beyond April 23, 2012, the criteria for an evaluation in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in July 2014 for further development, specifically to issue supplemental statement of the cases (SSOC).  The claim was readjudicated in a September 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in March 2007 and July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided VA examinations in April 2012 to evaluate the current severity of his right knee, hip and ankle conditions.  The VA examiners considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiners provided a thorough description of the Veteran's current conditions of his right knee, hip and ankle disabilities.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

Right knee increased evaluation

The Veteran contends he is entitled to an initial rating in excess of 10 percent for his right knee disability prior to April 23, 2012 and in excess of 40 percent thereafter.   

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee disability is currently rated as 10 percent disabling under Diagnostic Codes (DCs) 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 pertains to arthritis and DC 5620 pertains to limitation of flexion of the leg.

Under DC 5010, traumatic arthritis is rated under the same criteria as DC 5003, which addresses degenerative arthritis.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5260, limitation of flexion of the knee warrants a noncompensable rating if extension is limited to sixty degrees; a 10 percent rating is extension is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  

Under DC 5261, limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  

Under DC 5259, the removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Factual Background 

The Veteran was afforded a right leg VA contract examination in August 2007.  The Veteran had a right leg condition due to an injury incurred during a motor vehicle accident 35 years prior.  The Veteran had constant pain in his right leg that traveled to his foot.  Pain was reported as level 10 out of 10 in his right leg and hip.  Pain was elicited by physical activity and was relieved by itself.  Pain sometimes required best rest.  There were no hospitalizations or surgery for his right leg condition and he was not receiving treatment.  The Veteran had trouble standing for prolonged periods.  He required a cane for ambulation.

From the automotive accident, the Veteran had a wound located at the medial right knee which was 9.0 cm by 1.0 cm.  There was not a corresponding exit wound.  There was no adherence of the underlying structures with no intermuscular scarring present and no adhesion to the bone.  The muscle injury of the inner right thigh affected particular body part function that it controlled including flexion of the knee and joint damage to the knee.  The muscle injury did not involve tendon or nerve damage.  The right tibia and fibula were normal.  The bone condition was infected at the time of the examination but the Veteran did not report any hospitalization or surgery for this condition.  

Upon physical examination in August 2007, the Veteran had edema, effusion, weakness, tenderness, redness, heat, guarding of movement and atrophy of the quadriceps.  There was no subluxation.  There was crepitus and swelling with cellulitis.  There was no genu recurvatum, locking pain or crepitus.  Range of motion testing resulted in flexion from 0 to 115 degrees, with pain at 110 degrees.  Extension was to 5 with pain beginning at 10 degrees.  The contract examiner detailed joint function was additionally limited by 5 degrees after repetitive use from pain, fatigue, weakness, lack of endurance and pain.  There was no incoordination.  Ligament testing of the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability testing were within normal limits.  The medial and lateral meniscus test of the right knee was abnormal with a moderate degree of severity.  Right tibia and fibula X-rays were within normal limits and right knee X-rays showed moderate to severe tri-compartmental degenerative changes, osteomyelitis.  The right leg condition diagnosis included tri-compartmental degenerative changes with osteomyelitis and cellulitis of the right knee, status post-operative right medial meniscus.  The subjective factor was pain and objective factors were abnormal X-rays and physical examination.  The effect of the right leg condition on the Veteran's daily activity was limited. 

VA treatment records reflect complaints of knee pain and loss of balance.  The Veteran reported several falling incidents.  In May 2008, the Veteran reported a slip and fall with symptoms of pain associated with swelling.  A right knee X-ray was conducted.  The Veteran reported falling again in a January 2009 VA treatment record with right knee pain.  VA treatment records do not include any relevant range of motion or joint stability testing.  

The Veteran testified during his May 2010 Board hearing that he was told by a physician he had no cartilage in his knee.  He was having falling episodes and lost coordination in his left knee.  He was in a wheelchair due to weakness in his knees.  

The Veteran was afforded a VA examination in July 2010 of the right knee, hip and ankle.  The Veteran reported weakness, stiffness, occasional locking, fatigability, and lack of endurance in the right knee, hip and ankle.  His right knee had some instability and giving way when he walked in a hurry.  He denied episodes of dislocation or recurrent subluxation.  There were no signs of inflammation such as swelling, heat, redness, tenderness or drainage.  Pain was level 9 of 10 in his right knee, hip and ankle and was described as sharp and constant.  The Veteran took medication with no side effects.  He reported a history of flare-ups which were usually associated with weather changes and physical activity such as prolonged standing or walking.  Flare-ups occurred every ten to fifteen days and lasted four days at a time.  During flare-ups his activities were severely limited.  He treated flare ups with ice, medication and rest.  He used a cane for two years secondary to his right leg condition and had been using a walker for four months.  There were no incapacitating exacerbations from the right knee, hip or ankle.  The Veteran reported knee surgery during service in 1974 an arthroscopic surgery after discharge from the military around 1987 on the right knee.  There were no surgeries for his right hip and ankle.  The Veteran had been working for the last ten years and his leg condition affected his activities of daily living, recreational activities and employment because it limited him from prolonged walking, standing, bending and lifting.  He could stand only 20 minutes and walk for only 50 feet before the pain got severe due to his knee and hip condition.  He reported no trauma or injury since his discharge from the military.  

Upon physical examination in July 2010 range of motion testing of the right knee resulted in flexion from 0 to 100 degrees with pain and normal extension.  The knee was normal to appearance.  There was no erythema, edema, increased warmth or effusion.  With repetition there was a 5 degree decrease in the range of motion secondary to pain, fatigue and weakness.  The knee was stable to varus and valgus force.  Stability testing was negative for anterior drawer, posterior drawer, Lachman, and McMurray.  Motor strength was 5/5.  There was no heat, redness, swelling, effusion noted or lateral instability.  A right knee X-ray resulted in a diagnosis of degenerative joint disease of the right knee status post surgery.  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported flare-ups.  Range of motion testing resulted in right knee flexion from 0 to 55 degrees.  Extension was limited to 40 degrees.  Repetitive use testing could not be conducted due to pain.  The VA examiner noted the Veteran did not have additional limitation in range of motion of the knee following repetitive use.  Functional loss included less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was pain to palpation.  Muscle strength testing was 3/5 for right knee flexion and extension.  All joint stability testing was normal including anterior/posterior and medial/lateral instability testing.  There was no evidence of patellar subluxation or dislocation.  The Veteran had a leg length discrepancy; the Veteran's right leg was 92 cm and his left leg was 93 cm.  The Veteran did not have any meniscal conditions.  The Veteran reported arthroscopic surgery in 1973 had residuals described by the Veteran as a repaired tendon.  The Veteran had scars but none greater than 39 sq. cm and were not painful and/or unstable.    

For the period prior to April 23, 2012

The Veteran asserts entitlement to an initial increased rating for a right knee disability, currently rated as 10 percent disabling under DCs 5010-5260, as the Veteran had some limitation of flexion but not to a compensable degree under DC 5260.  The Board finds an evaluation under DC 5261 would be more to the Veteran.  However, to provide the Veteran with a minimum compensable rating for the right knee joint for arthritis with pain under both DC 5010-5260 and DC 5261 would constitute pyramiding because painful motion is also considered under DC 5261.  Therefore, for the period prior to April 23, 2012, the Board will replace the current DC 5010-5260 evaluation with an evaluation under DC 5261 and consider all other applicable diagnostic codes.   

Upon careful review of the record, the Board finds that the Veteran's right knee disability is entitled to an initial rating of 20 percent, but no higher, under DC 5261, for limitation of extension.  The Veteran's extension was to at worst, limited to 15 degrees upon repetitive use.  A higher, 30 percent rating is not warranted for limitation of extension because the evidence does not show extension was limited to 20 degrees or more.  

For the period beyond April 23, 2012

The Veteran asserts entitlement to a rating in excess of 40 percent for a right knee disability, currently rated under DC 5261, for limitation of extension.

For the period beyond April 23, 2012 the Board finds Veteran is not entitled to a rating in excess of 40 percent for a right knee disability under DC 5261 for limitation of extension.  As noted above, The Veteran's extension during his 2012 VA examination was limited to 40 degrees.  A higher, 50 percent rating is not warranted for limitation of flexion because the evidence does not show extension was limited to 45 degrees or more.  

For the entire appeal period

The Veteran is not entitled to a separate rating under DC 5260 for limitation of flexion.  Even with consideration of functional factors and painful motion described by the Veteran, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for compensable disability evaluation under DC 5260.  A 0 percent disability rating requires limitation of flexion to 60 degrees.  The Veteran's flexion was, at worst, to 55 degrees with painful motion.  Here, the objective clinical findings consistently fail to show that his disability meets the criteria for a separate rating for limitation of flexion as the criteria for even a 0 percent rating has not been met.  

The evidence fails to show that the Veteran has recurrent subluxation or lateral instability to a compensable degree.  VA examinations from August 2007, July 2010 and April 2012 failed to show objective evidence of instability or subluxation.  Although the Veteran has complained of right knee instability, slip and falls and general instability requiring a cane and walker, there is no objective medical evidence of any lateral instability or subluxation.  The Board acknowledges that the Veteran is competent to report that he experiences right knee instability, the Board ultimately places more weight on the results of objective clinical examinations than the Veteran's lay reports as to the severity of his symptoms.  Therefore, a compensable disability rating under DC 5257 is not warranted.

The Board has considered whether the Veteran would be entitled to a separate rating under Diagnostic Codes 5258 or 5259 during any timeframe on appeal.  There is evidence the Veteran had an arthroscopic surgery as reported by the Veteran during the appeal period.  The 2007 VA examiner noted an abnormal medial and lateral meniscus test of the right knee with a moderate degree of severity and a diagnosis of post-operative right medial meniscus.  The July 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the right knee status post surgery.  The Veteran also testified during his Board hearing in May 2010 that his physician told him there was no cartilage between his joints and tendons because they were deteriorated.  However, the April 2012 VA examiner specifically noted the Veteran did not have any meniscus conditions.  Even with a prior surgery and frequent episodes of pain, the evidence does not additionally show frequent episodes of locking and effusion of the right knee joint required for a 20 percent rating.  Nor has the record shown cartilage in the right knee been removed.  As such, the symptoms and history in the right knee do not warrant a separate rating under DCs 5258 or 5259. 

In addition, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5256, ankylosis of the knee.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, with only a minor limitation of motion, so it is clearly not ankylosed. 

The Veteran's right knee is condition is not manifested by nonunion or malunion of the tibia and fibula under DC 5262, or genu recurvatum under DC 5263.  

Finally, the Board has also considered whether the Veteran is entitled to a compensable rating for his medial right knee scar.  His right knee scar is less than 6 inches total.  The scar was not noted to be painful or cause any additional limitation of motion or functional impairment in the right knee.  As shown by the evidence above, the Veteran's scar does not meet the requirements for a compensable evaluation, and as such, they do not warrant a compensable rating either under the old or new criteria for rating scars.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008), (2014).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  

In sum, for the period prior to April 23, 2012 the Veteran is entitled to an initial rating of 20 percent, but no higher, for limitation of extension under DC 5261; for the period beyond April 23, 2010 the Veteran is not entitled to a rating in excess of 40 percent for limitation of extension under DC 5261.  

Right hip increased evaluation

The Veteran contends he is entitled to an initial rating in excess of 10 percent for his right hip disability prior to April 23, 2012 and a rating in excess of 20 percent thereafter.  

For the period prior to April 23, 2012, the Veteran's right hip disability has been rated as 10 percent disabling under DC 5010-5255.  DC 5010 pertains to traumatic arthritis and DC 5255 pertains to impairment of the femur.  For the period beyond April 23, 2012, the Veteran's right hip disability has been rated under DC 5253 which pertains to limitation of abduction.  

Under Diagnostic Code 5255 (impairment of the femur), a rating of 10 percent is assigned for malunion with slight knee or hip disability.  A rating of 20 percent is assigned for malunion with a moderate knee or hip disability.  A rating of 30 percent is assigned for malunion with marked knee or hip disability.  A rating of 60 percent is assigned for fracture of the surgical neck with false joint, or for fracture of the shaft or the anatomical neck with nonunion but without loose motion and with weight bearing preserved with aid of a brace.  A rating of 80 percent is assigned for fracture of the shaft or anatomical neck with nonunion with loose motion (spiral or oblique fracture).

Alternatively, rating in excess of 20 percent may be warranted with flail joint of the hip (80 percent under Diagnostic Code 5254); for limitation of flexion of the thigh to 30 degrees or limited to 20 degrees (20 percent or 30 percent, respectively, under Diagnostic Code 5252); or for impairment of thigh in terms of limitation of abduction, adduction, or rotation (20 percent under Diagnostic Code 5253).

A rating higher than 20 percent may be warranted under Diagnostic Code 5250 for ankylosis of the hip, but the Veteran's right hip is not ankylosed so that diagnostic code is not applicable.

As noted above, the Veteran was afforded a right leg contract VA examination in August 2007.  It was additionally noted that pain was caused by stress.  The Veteran reported weakness in his right leg, stiffness standing prolonged periods, swelling when it was cold, redness with swelling and giving way while walking or standing for prolonged periods.  He denied heat, lack of endurance, locking, fatigability and dislocation.  

Upon physical contract VA examination of the hip in August 2007 there was weakness and tenderness.  There was no edema, effusion, redness, heat, guarding of movement or subluxation.  Range of motion of the right hip joint resulted in flexion from 0 to 110, with pain at 100; extension from 0 to 25, with pain at 20; adduction from 0 to 20, with pain at 15; abduction from 0 to 35, with pain at 30; external rotation from 0 to 50, with pain at 45; internal rotation from 0 to 30, with pain at 25.  Upon repetitive use the joint function was additionally limited by five degrees due pain, fatigue, weakness, lack of endurance, and pain.  Pain was the major functional impact.  There was no incoordination.  Hip X-ray findings were within normal limits.  The Veteran was provided a diagnosis of osteomyelitis of the right hip.  Subjective factors were pain and objective factors were limited range of motion.

The Veteran testified during his May 2010 Board hearing that his right hip had pain that felt like someone drove a knife into him and it felt very heavy.  His hip felt very heavy.  He felt like he was losing feeling on his right side.  His toes were numb all the time; he lost feeling in his lower extremities.  His doctor took X-rays and told him he had severe arthritis.  

The Veteran was afforded a VA contract examination in July 2010, as discussed above.  Upon physical examination the Veteran had no tenderness of the hip to palpation.  Range of motion of the right hip, active and passive resulted in flexion from 0 to 90 degrees with pain; extension from 0 to 20 degrees with pain; adduction was from 0 to 15 degrees with pain; abduction was from 0 to 20 degrees with pain; external rotation was 0 to 30 degrees with pain; and internal rotation was from 0 to 20 degrees with pain.  Pain was evidenced by guarding of the joint and facial grimacing.  Upon repetition there was a 5 degree decrease in function secondary to pain and fatigue.  There was no laxity of the hip joint noted.  An X-ray found minimal medial degenerative changes with small osteophytes noted at the inferior acetabulum and the inferior aspect of the femoral head.  Surgical clips were noted.  There may have been resolving bone infarct in the intertrochanteric region.  Chondrocalcinosis was present.  The remaining bones and joints were intact.  The soft tissues were unremarkable.  The diagnosis was degenerative joint disease of the right hip.

The Veteran had a VA examination in April 2012.  The diagnosis was osteomyelitis of the right hip diagnosed in 2007.  The Veteran reported he had heart surgery and an infection settled in his hip as osteomyelitis in 2007.  The Veteran reported flare-ups of burning and stiffness when he laid or sat from the hip to lower lumbar with cramping.  Range of motion of the right hip resulted in flexion from 0 to 80 degrees with pain and extension from 0 to 5, with objective evidence of pain at 0.  Abduction was lost beyond 10 degrees.  Adduction was so limited such that the Veteran could not cross his legs.  Rotation was limited such that the Veteran could no toe-out more than 15 degrees.  Repetitive use testing was not conducted due to the claimant being in too much pain.  The Veteran's functional loss was less movement than normal, weakened movement, pain on movement, swelling, and inability of station and disturbance of locomotion.  There was no localized tenderness or pain to palpation for joints/soft tissue of either hip.  Right hip muscle strength testing resulted in hip flexion 3/5, abduction 3/5 and extension 3/5.  There was no ankylosis.  There was leg length discrepancy with the right leg measuring 92 cm and the left leg measuring 93 cm.  The Veteran used a walker on a constant basis.  Imaging studies were performed and did not document degenerative or traumatic arthritis.  The Veteran's ability to work was impacted because he had not been able to work for five years due to the hip condition.  He could not stand or walk for long periods.


Analysis

As noted above, the Veteran asserts entitlement to an initial rating in excess of 10 percent for a right hip disability under DC 5010-5255 prior to April 23, 2012 and a rating in excess of 20 percent under DC 5253 thereafter.  

For the period prior to April 23, 2012, the Board finds the Veteran's right hip disability most closely approximates a "moderate" hip disability, but no higher, under DC 5010-5255.  The Veteran has competently and credibly reported chronic hip pain on the right side for the entire appeal period.  This has been noted to impact his ability to work, and has caused him problems walking to the point where he must use a walker.  VA examinations report similar symptoms of the right hip disability, and the Veteran has consistently reported symptoms regarding his right hip.  Thus, the Board finds that the Veteran's symptoms are most analogous to those associated with a 20 percent rating for "moderate" hip disability. 

For the entire appeal period, the Board has considered whether the Veteran's symptoms warrant a rating in excess of 20 percent under DC 5255, but finds that his symptoms do not more nearly approximate a "marked" hip disability.  The Veteran's range of motion in his hip is at worst, limited to 80 degrees, and he is able to walk, albeit with the aid of a walker.  The Veteran had no localized tenderness or pain to palpation.  As such, neither the lay nor medical evidence of record more nearly reflects the criteria for a rating in excess of 20 percent.  

For the entire appeal period, the Veteran's symptoms do not reflect thigh flexion limited to 20 degrees to warrant a higher rating pursuant to DC 5252, the maximum rating under DC 5253 is 20 percent.  Further, there is no clinical evidence showing a right hip flail joint to warrant a higher rating under DC 5254.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right hip disability for the entire appeal period. 

In sum, the evidence of record supports an initial rating of 20 percent, but no higher, for a right hip disability, during the entire period under appeal.   

Right ankle increased evaluation

The Veteran contends he is entitled to an initial rating in excess of 10 percent for his right ankle disability prior to April 23, 2012 and a rating in excess of 20 percent thereafter.  The Veteran is currently evaluated under DC 5010-5271 for arthritis and limitation of motion.

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are DC 5262 (malunion or nonunion of the tibia and fibula); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and DC 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these DCs is not warranted.

A June 2007 VA contract examination was conducted for the claimed condition of status post fracture, right great toe.  The Veteran had trouble with prolonged walking and high-impact activities.  He was not on regular pain medication at the time of the examination.  Feet did not reveal abnormal weight bearing signs.  Gait was assisted with a cane at times and was normal but slow.  Right ankle range of motion testing resulted in dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  After repetitive use there was no pain, fatigue, weakness, lack of endurance, incoordination or additional limitation of degrees.   

The Veteran was afforded a right leg VA contract examination in August 2007, as discussed above.  Upon physical examination the right ankle had weakness, tenderness, redness and heat.  There was no edema, effusion, guarding of movement and subluxation.  Range of motion in the right ankle joint resulted in dorsiflexion from 0 to 15, with pain at 10; plantar flexion from 0 to 45, with pain at 40.  On the right, joint function was additionally limited by 5 degrees due to pain, fatigue, weakness, lack of endurance and pain.  There was no incoordination.  There was no indication of malunion to the oscalcis or astralgus.  X-rays showed degenerative arthritic changes. 

The Veteran was afforded a right foot VA contract examination in April 2009.  The diagnosis included a chronic right ankle strain because of a change in gait as a progression of the previous diagnosis of osteoarthritis in the right foot and right great toe.  At times of pain he could function with medication.  Pain from his foot traveled up to the ankle, leg, hip and pelvis.  The Veteran reported pain, weakness, stiffness, swelling, fatigue, lack of coordination, inability to stand or walk for prolonged periods.  The symptoms traveled from his right foot and great toe up to the right ankle, leg, hip and pelvis.  The Veteran's gait was unsteady.  The Veteran's feet did not reveal any abnormal weight bearing or breakdown, callosities or any usual shoe wear pattern.  He required a cane for ambulation for balance and support.  He did not require a brace, crutches, corrective shoes or a walker. Range of motion in the right ankle resulted in dorsiflexion from 0 to 10, with pain at 10 and plantar flexion from 0 to 30, with pain at 30.  Upon repetitive use pain additionally limited joint function but there was no additional limitation in degree.  Pain was the major functional impact.  The joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination.  The subjective factors were per history and objective factors were decreased and painful range of motion of the right ankle with painful motion and tenderness of the right foot.  

The Veteran testified during his May 2010 Board hearing that his ankle folded back and twisted sometimes.  He had tripping and falling episodes.   He had arthritis in his ankle.  The ankle came out of place every three to four weeks or two to three weeks.  

The Veteran was afforded a VA contract examination in July 2010, as discussed above.  Upon physical examination, the right ankle was normal to appearance.  There was no tenderness to palpation or laxity noted.  Range of motion testing resulted in dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 35 degrees with pain.  Upon repetition there was no change in function or degree secondary to pain, fatigue, weakness or lack of endurance.   There was no varus or valgus angulation noted.  An X-ray was conducted and the Veteran was diagnosed with degenerative joint disease of the right ankle. 

A VA ankle examination was conducted in April 2012.  The diagnosis was osteomyelitis of the right ankle diagnosed in 2007.  The right ankle range of motion testing resulted in plantar flexion from 0 to 5 degrees with pain and dorsiflexion from 0 to 5 degrees with pain.  There was no change upon repetitive use testing.  The Veteran's functional loss was less movement than normal, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain to palpation of joints/soft tissue on the right side.  Right ankle muscle strength testing resulted in ankle plantar flexion 3/5 and dorsiflexion of 3/5.  Joint stability testing was normal.  There was no ankylosis.  The Veteran had stress fractures of the right lower extremity and reported a popping or grinding feeling.  There were no scars related to the condition.  He used a walker on a consistent basis.  Imaging studies were not performed.  The ankle condition impacted the Veteran's ability to work because he had not been able to work for five years.  He could not stand or walk for prolonged periods.  

Based on a review of the evidence, the Board finds that the Veteran's right ankle disability more closely approximates a degree of impairment most analogous to symptoms characterized as "marked" under DC 5271 so as to warrant a 20 percent rating under DC 5010-5271.  During the appeal period dorsiflexion ranged from normal in June 2007, limited to 5 degrees upon repetition in August 2007, 10 degrees in April 2009, normal in July 2010 and 5 degrees April 2012.  Plantar flexion ranged from normal in June 2007, limited to 35 degrees in August 2007, 30 degrees in April 2009, 35 degrees in July 2010 and 5 degrees in April 2012.  In addition, the Veteran provided credible lay reports of symptomatology such as folding, twisting, pain, weakness, stiffness, fatigue, decreased mobility and difficulty with prolonged walking and pain.  Even though the range of motion testing has varied throughout the appeal period in the Veteran's right ankle, when considering the additional limitation of function due to factors such as lack of endurance, fatigue, weakness and tenderness, the Veteran's disability is more consistent with "marked" limitation in the right ankle.  See 38 C.F.R. § 4.71a, DC 5271; 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  This is the highest disability rating allowed for this disability under DC 5271.  

The Board has considered whether there is any other schedular basis for granting the Veteran a rating in excess of 20 percent, but has found none.  In particular, the Board notes that the Veteran's right ankle is not ankylosed so a higher rating under DC 5270 is not warranted.

In sum, the evidence of record supports an initial rating of 20 percent, but no higher, for the right ankle disability during the entire period under appeal.  

Additional Considerations

As noted above, staged ratings are warranted for the Veteran's right knee disability.  Consideration has been given to assigning staged ratings for his right hip and right ankle disability; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee, hip and ankle disabilities, either separately or in conjunction with all of his service-connected disabilities, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports pain and functional loss.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to April 23, 2012, entitlement to an initial rating of 20 percent, but no more, for a right knee disability, is granted, subject to the regulations governing the payment of monetary benefits.

For the period beyond April 23, 2012, entitlement to a rating in excess of 40 percent for a right knee disability is denied.

For the period prior to April 23, 2012, entitlement to an initial rating of 20 percent, but no more, for a right hip disability, is granted, subject to the regulations governing the payment of monetary benefits.

For the period beyond April 23, 2012, entitlement to a rating in excess of 20 percent, for right hip disability limitation of abduction, is denied.

For the period prior to April 23, 2012, entitlement to an initial rating of 20 percent, for right ankle disability, y is granted, subject to the regulations governing the payment of monetary benefits.

For the period beyond April 23, 2012, entitlement to a rating in excess of 20 percent, for right ankle disability, is denied.



REMAND

In the July 2014 Remand instructions, the RO was instructed to readjudicate the Veteran's claims and if they remained denied, provide a supplemental statement of the case (SSOC).  Although the September 2014 SSOC readjudicated the claims discussed above, it did not address his claim for a higher rating for bilateral hearing loss.  The Court has held that RO compliance with a Remand is not discretionary, and that if the RO fails to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  A formal action by the RO/AMC with respect to the issues on remand is necessary.

Accordingly, the case is REMANDED for the following action:

Issue an SSOC readjudicating the Veteran's initial rating claim for bilateral hearing loss.  After the Veteran and his representative have been given the applicable time to submit additional argument this matter should be returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


